DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendments and corresponding arguments of the instant Response of 8/10/2021 have been reviewed and determined to be unpersuasive: thus the outstanding rejections are maintained.
Namely in the instant Response, the independent claims have been amended to specify the indicating syntax related to a block specifying the prediction mode thereof is a flag. Using a flag as syntax for indicating block properties is well known such that the amendments to the claims are notoriously obvious.
For example, the primary cited He reference discloses the use of flags as syntax. (paragraph 0067) And the cited Seregin reference teaches to use a flag for the indicating syntax related to a block specifying the prediction mode thereof, (paragraph 0096) thereby identically teaching use of flags as recited. Applicant’s Representatives are cautioned that it is incumbent upon them to review the cited references for the totality of teaching, and that contrary to the assertions of the instant Response, Seregin identically discloses the amended claim features. 
Thus the outstanding rejections are maintained. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, 10, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over He (US 2018/0014011) in view of Seregin (US 2017/0099490).

Regarding claim 1, He discloses a method for video decoding in a decoder, (paragraph 0038, figure 3 illustrates a method of video bitstream decoding) the method comprising: [coding] first prediction information for a current block in a current coded picture that is a part of a coded video sequence, (paragraph 0045 current block may be IBC coded, including block vector) the first prediction information indicating a first prediction mode used for the current block, (paragraph 0045 in conjunction with paragraph 0048 predictor list indicates IBC) wherein the first prediction mode includes at least one of an intra block copy (IBC) prediction mode and an inter prediction mode; (paragraph 0050 figure 9 show the prediction mode may be classic IBC, or temporal  determining whether a neighboring block uses the first prediction mode, (paragraph 0050 figures 9 and 10, it is determined if candidate blocks are IBC, for example B1 determined as IBC so a block vector may derived from its block vector as shown) the neighboring block being [coded] prior to the current block, (paragraph 0050 and figure 9, necessarily the candidate blocks have been coded prior so that whether they are IBC coded may be determined) and adjacent to the current block; (paragraph 0050, shown figure 9 A0-B0 are adjacent current block) adding second prediction information decoded from the neighboring block into a predictor list for the first prediction mode in response to the determination that the neighboring block uses the first prediction mode; (paragraph 0051, shown figure 10 BVd block vector derived from BV1 block vector of adjacent neighboring block B1, added to predictor list paragraphs 0048/0049 per block being candidate block, that is IBC coded) and reconstructing the current block in accordance with the predictor list for the first prediction mode, (paragraph 0038 reconstruction per described coding including developed predictor list of vectors) wherein the second prediction information decoded from the neighboring block includes at least a block vector when the neighboring block is coded in IBC mode, (paragraph 0051 shown figure 10 in classic IBC mode is a spatial block vector) and the second prediction information decoded from the neighboring block includes at least a motion vector when the neighboring block is coded in the inter prediction mode. (paragraph 0050, figure 9, in temporal IBC, that is inter mode, temporal block vector used, that is motion vector used)
He describes coding in the context of encoding, and while it is well understood by those of skill in the art that decoding is the inverse of encoding, He may be regarded as inadequate in describing the above applied to entropy decoding, and the neighboring block being reconstructed prior to the current block.
Further, while He expressly discloses the use of flags for syntax, (paragraph 0067), He may be regarded as lacking the newly amended flag features, namely a flag for the current block ... indicting a first prediction mode for the current block, and a flag corresponding to the neighboring block ... for indicating the first prediction mode.
Seregin teaches IBC decoding from previously decoded IBC blocks teaching entropy decoding, (paragraph 0021 IBC decoding) and the neighboring block being reconstructed prior to the current block. (paragraph 0081, figure 2, candidate blocks in previously decoded region)
Seregin further teaches use of a flag to indicate the prediction mode of the corresponding block, (paragraph 0096, flag indicates IBC prediction mode for relevant/current block) thereby teaching a flag for the current block ... indicting a first prediction mode for the current block, and a flag corresponding to the neighboring block ... for indicating the first prediction mode, as recited. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the IBC decoding teaching of Seregin to He because it is well known that encoding necessarily requires decoding. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use flags as syntax elements for indicating prediction mode because it is well known in the art to use flags as syntax elements, which indicate prediction mode.
Further, Seregin as a whole itself at least renders the recited features of claim 1 obvious.
Regarding independent claims 8 and 15, claims 8 and 15 are drawn to an apparatus and a computer-readable medium, respectively, and recite features similar to those recited in claim 1 and therefore are also rendered obvious by He in view of Seregin for reasons similar to those set forth above with regard to claim 1. With regard to claim 8, He discloses a processing circuitry configured to decode. (paragraph 0098, figure 3) With regard to claim 15, He discloses a non-transitory computer-readable storage medium storing a program for decoding. (paragraph 0127)
Regarding claim 3, He discloses determining whether the neighboring block is in a same slice as the current block, (paragraph 0060 coding may be slice-constrained, as such neighbor block assessed to be in same slice) the same slice being a group of blocks in raster scan order (blocks in raster scan order for per coding shown figures 11) and the group of blocks in the same slice using a same prediction mode; (as recited, this merely requires the block group implicate a coding mode, paragraphs 0050/0051 a block of the group has a coding mode) and adding the second prediction information decoded from the neighboring block into the predictor list for the first prediction mode in response to the determination that the neighboring block is in the same slice as the current block. (paragraphs 0060 and 0052 only valid BVs added to block list)
Regarding dependent claims 10 and 17, claims 10 and 17 are drawn to an apparatus and a computer-readable medium, respectively, and recite features similar to those recited in claim 3 and therefore are also rendered obvious by He in view of Seregin (as further features of claim disclosed by He) for reasons similar to those set forth above with regard to claim 3.
Regarding claim 7, He discloses wherein the block vector in the second prediction information decoded from the neighboring block indicates an offset between the neighboring block and the a reference block in a same picture (shown figure 10, BV1 is offset of neighbor B1 from reference B2 in same picture) and is used to predict the block vector of the current block when the neighboring block is coded in the IBC prediction mode, (paragraph 0051 BV for current block derived from BV from neighbor block in IBC) and wherein the motion vector in the second prediction information decoded from the neighboring block is used to predict the motion vector of the current block when the neighboring block is coded in the inter prediction mode. (paragraph 0050 temporal IBC is inter coding, and temporal block vector is motion vector; in inter mode predictor list for current block inherits valid inter block motion vector)
Regarding dependent claim 14, claim 14 is drawn to an apparatus, and recites features similar to those recited in claim 7 and therefore is also rendered obvious by He in view of Seregin (as further features of claim disclosed by He) for reasons similar to those set forth above with regard to claim 7. 

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Seregin, in yet further view of Koo (US 2018/0324418).

Regarding claim 2, first a matter of terminology: intra prediction as recited in claim 2 is classic intra prediction, not IBC or temporal IBS, that is, inter prediction. 
He and Seregin are concerned with IBC, and fail to discuss intra prediction.
For claim 2, Koo teaches in response to the determination that the neighboring block uses a second prediction mode different from the first prediction mode, (paragraph 0199 determining that neighboring block uses different prediction mode-namely inter; vice versa taught by example) determining whether the second prediction mode is an intra prediction mode; (paragraph 0199 determining that neighboring block uses different prediction mode-namely inter) and adding the second prediction information decoded from the neighboring block into the predictor list for the first prediction mode in response to the determination that the second prediction mode is not the intra prediction mode. (paragraphs 0200-0202 and 0205 when neighboring block is inter coded, the different inter coding is assessed to obtain prediction information for updating the predictor list)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Koo to He and Seregin because Koo teaches its techniques select the optimal prediction mode of a current block for performing more efficient prediction coding through refinement of a prediction mode of a neighbor block. (paragraphs 0008/0009)
Regarding dependent claims 9 and 16, claims 9 and 16 are drawn to an apparatus and a computer-readable medium, respectively, and recite features similar to those recited in claim 2 and therefore are also rendered obvious by Koo applied to He and Seregin for reasons similar to those set forth above with regard to claim 2.

Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Seregin, in yet further view of Li (US 2015/0271487).

Regarding claim 4, He discloses determining whether the neighboring block is in a same [granularity] as the current block, (paragraph 0060 coding may be slice-constrained, as such neighbor block assessed to be in same slice) ... adding the second prediction information decoded from the neighboring block into the predictor list for the first prediction mode in response to the determination that the neighboring block is in the [granularity] as the current block. (paragraphs 0060 and 0052 only valid BVs-from constrained granularity-added to block list)
Thus, while He discloses a slice constrained granularity, He fails to disclose a tile granularity. However, Seregin expressly equates slices and tiles, thus teaching tile granularity, and thus applied to He, granularity in a same tile or in a same tile group, ... the same tile being a region of the current coded picture. (paragraph 0135)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use tiles per Seregin as slices per He, because tiles are a well known picture granularity together with slices. 
Further, Li teaches tiles being processed independently in a parallel fashion, (paragraph 0025 tile parallel processing) the same tile group being a group of tiles and sharing a same header among the group of tiles. (this is defining tile and tiles been taught by Li, paragraph 0025)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Li to He (and Seregin) because Li teaches its techniques are to be applied to prediction (such as disclosed by He) in the context of intra BC. (paragraph 0006)
Regarding dependent claims 11 and 18, claims 11 and 18 are drawn to an apparatus and a computer-readable medium, respectively, and recite features similar to those recited in claim 4 and therefore are also rendered obvious by He and Seregin in view of Li for reasons similar to those set forth above with regard to claim 4.
Regarding claim 5, He discloses availability and adding the second prediction information decoded from the neighboring block into the predictor list for the first prediction mode in response to the determination that the neighboring block [is available]. (paragraphs 0060 and 0052 only valid BVs added to block list, slice constrained)
He (and Seregin) fails to disclose block overlap as a constraint to availability, namely: determining whether the neighboring block overlaps the current block, and that the neighboring block does not overlap the current block. 
However, Li teaches the recited block overlap constraint features, (paragraph 0025 predictor blocks constrained to not overlap the current block) such that the application of the teaching of Li to He teaches determining whether the neighboring block overlaps the current block; (Li, paragraph 0025, as part of determining if a block is available as a predictor for a current block, overlap with the current block is determined) and adding the second prediction information decoded from the neighboring block into the predictor list for the first prediction mode in response (He, see above) to the determination that the neighboring block does not overlap the current block. (Li, paragraph 0025, if no overlap with current block, the neighboring block is used for predictor information) Reason to combine Li with He same as claim 4.
Regarding dependent claims 12 and 19, claims 12 and 19 are drawn to an apparatus and a computer-readable medium, respectively, and recite features similar to those recited in claim 5 and therefore are also rendered obvious by He and Seregin in view of Li for reasons similar to those set forth above with regard to claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Koo (US 2021/0120252) at paragraph 0062 teaches IBC and inter processes are analogous.
Lim (US 2019/0297325) discloses motion vector inheritance in inter prediction.
Li (US 2016/0241868) provides IBC background.
And Applicants are reminded of the article Overview of HEVC extensions on screen content coding provided in the IDS submitted 4/25/2019. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485    


/JAYANTI K PATEL/           Supervisory Patent Examiner, Art Unit 2485 
August 19, 2021